DETAILED ACTION
This action is responsive to the Application filed 10/16/2019.
Accordingly, claims 1-15 are submitted for prosecution on merits. 
Claim Objections
Claim 2 is objected to because of the following informalities:  A semi-colon (“;”) found at the end of the claim clause constitutes a clear typographical error.  Appropriate correction is strongly recommended.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 12-13, 15 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Clark et al, USPubN: 2020/0006100 (herein Clark), in view of Herrman et al, USPubN: 2016/0259323 (herein Herrman), Rassaian et al, USPubN: 2017/0087779 (herein Rassaian) and Kozhukhin et al, USPubN: 2015/0254693 (herein Kozhukhin)
As per claim 1, Clark discloses a method comprising: 
analyzing one or more attributes of a part (data from a workpiece … metrology data … measurement/metrology … attributes … of a workpiece … material layers thereon … dimensions and alignment … for devices fabricated on the substrate … attribues of features being fabricated on a workpiece – para 0100; Fig. 2; measurement data – para 0207, 0210; correlation engine, generates a knowledge – para 0213-0214, measurement data 1136, parameter data 1138, deep learning 1124, recognition engine 1122, learned attributes 1128 – Fig. 11; para 0221-0222; attributes of the … surfaces, features and devices thereon – para 0079; measured data associated with attributes – para 
wherein a weight is assigned to each attribute (e.g. knowledge element … associated with two numeric attributes … weighted sum, geometric average of these … attributes – para 0341; weighted addition – para 0417; geometric average of parameters – para 0423 – Note1: situation score – para 0381 - being weighted as a sum reads on weighting assigned to at least one attribute construed as knowledge element/concept being evaluated as part of an average or weighted sum – 3610: associate a concept to a data - Fig. 36);
determining conformity of the manufacturing process based on the one or more attributes (para 0274-0275; thickness of the additive material … non-conformity is based – para 0276; collect data associated with thickness … surface coverage of the layer .. sufficient in thickness or conformity –para 0265; see learning system 2100, planner component 2180 – Fig. 21) 
calculating an estimated cost (adjustments to various numeric attributes … suitability knowledge available … autonomous learning system … utilization cost/benefit analysis – para 0350-0351) to three-dimensional (3D) print the part based on the one or more attributes.
A) Clark does not explicitly disclose deriving utilization conformity based on attributes and knowledge learning in terms of
(i) calculating a printability score of the part based on the one or more weighted attributes, wherein the printability score is a numerical value; 
(ii) wherein the printability score and the estimated cost are used to evaluate whether to 3D print the part.

Herrman discloses manufacturabilty framework (para 0057) per a computer-aided support associated with a manufacturing utility (Fig. 1, 4) to assess features of virtualized representation of the manufacturing process (para 0012) and accordingly generating manufacturability-related notifications based on material selected as part of the virtual model and geometry necessary to manufacture a unit of the real part, such as thickness (para 0013), and identifying manufacturability issues (para 0014) and estimating a manufacturability score (para 0011) based on the virtualized testing of a part, a feature or feature geometry(para 0057-0060) as a measure of feasibility, which prompt user for modification  if the position/geometry falls below a manufacturability threshold.
As for (ii),
Clark discloses recognition of non-conformity by a planner component using a recognition module and self-conceptualization component driven by intent to improve a situation score (para 0417, 0422), the optimization thereof using autobots as activation means to model optimization of a resource, wafer type or lot, including modifying a lot concept due to undesirable cost thereof (para 0380), the modification made in direction of various numeric suitability attributes (para 0327); hence comformant feasibility of a process and usability of a part due to respective cost is recognized.
Herrman discloses manufacturability identification approach where a feature thickness is functionally virtualized by a tooling model via a CAD program that correlates machining time and per-unit cost to generate manufacturability-related notifications (para 0013; testing … virtual feature added to a part file … ascertain the manufacturability  of each feature and related manufacturing cost – para 0016 ); hence manufacturability of a part in terms of computer correlation with the part corresponding manufacturing cost is recognized.
Rassaian discloses lamination process (see Abstract) with examining alternatives of material properties (angles, thicknesses - para 0030) geared for selecting designs that can be ranked in accordance to feasibility and manufacturing cost, using a optimzer that accounts for feasible and manufacturable aspect of the lamination parameters and material properties ( para 0033); where the layering of candidates materials (as filtered by the analysis) would suit quality and suitability of their use (para 0043); e.g. their integration into a laminate optimization that bears reduction of manufacturing cost (par 0044) allowable via design rules.
Kozhukhin discloses manufacturing estimator where cost of manufacturing comprise identifying machine and gear in terms of tooling capabilities, where features associated with the gear or geometric pattern thereof (para 0014, 0016) are estimated given a CAD-based model (para 0051) of capabilities so to estimate a time and cost for a given tooling, where selectivity thereof comprise a rules table having categories of manufacturable features and processses (para 0024; Fig. 2), where generation of a set of manufacturable features is based on a cost model (para 0053), and automatic cost estimation by the CAD capability comprises geometry assessement and identification of relevant manufacturable steps (para 0056); hence manufacturability of tool, gear geometric properties and manufacturing steps based on cost estimation and optimization is recognized.
Therefore, based on the weighting of a attributes per the self-conceptualization and situation score associated with estimation of cost as undesirability measure in implementing a corresponding material and manufacturing attributes by Clark, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement optimizing a manufacturing process per effect of coupling recognition of knowledge concept significance and weight thereof with self-conceptualization engine and identification of parts conformity associated with effect of optimizing a manufacturing process so that deriving utilization conformity based on attributes and knowledge learning and undesirable usability due to cost would comprise
establishing of cost along with calculating a printability or manufacturability score of the part based on the one or more weighted attributes as set forth above, wherein the printability score is a numerical value or score as set forth in Herrman; such that the generated printability score and the estimated cost – as set forth per Herrman, Rassaian, and Kozhukhin from above - are used to evaluate whether to manufacture or “3D print” the part, as set forth per Herrman, Rassaian, and Kozhukhin respective determination of feasibility or manufacturability measure from study or modeling of attributes, features or tooling use from above; because
cost and usability of a part, or a target object or a tool/technique for processing the part by common manufacturing standards rely of the physical properties and geo-spatial attributes of the part in direct context of how the part responds, is being processed or utilized by a tool or a particular adaptation by a manufacturing process; and use of weighted attributes per a weight recognition and pattern evaluation associated with study of attributes of parts via self-conceptualization analysis, tool process simulation or machine learning as set forth above, would support a numerical assessment over the usability or conformity in use of the part within a very context that also evaluates effect of cost in such assessement, such that computation of a measure of the printability or manufacturability of a given part can be a numeric representation that intrinsically aggregates (a) individual attributes in terms of measure of their signifance provided via respective numerical or weighted scores and (b) their respective process utilization cost into a combination of metrics forming (c) a concrete level or numerical degree as to whether a given part can be printable or suitable for a corresponding manufacturing process in correlation with operational suitability or framework or technical conformities with physical or geo-spatial properties of the part material, with direct adaptability thereof with a selected process or tool as well as a desired cost-effectiveness of the operational setting or use of the targeted part along a 3D building process implemented with a given tooling, a manufacturing step or technique.
 As per claim 2, Clark does not explicitly disclose (method of claim 1, further comprising): recommending a material to be used to 3D print the part based on the one or more attributes.
Predictive analysis on parts by a CAD program using a part file for selection is shown in Herrman manufacturability score approach including prompting (by the program) user for a modification (e.g. CAD program, part file, reduce thickness, reduce bore diameter, feature suggestions – Fig. 1) to a real part or recommending another type of material as an alternative to the real part (para 0037), the recommended part having another bore geometry (para 0047) whereby the manufacturing file can include specification bearing maximum recommended aspect ratio (para 0049)
Therefore, based on the deep learning coupled to predictive simulation for interdicting or preventing non-conformities data to be part of the fabrication (para 0109; Fig. 11) It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the predictive simulation techniques in Clark (para 0078) for improving utilization of parts, workpiece and functions (para 0346) or features parameters of a etching process (para 0232) so that the learning or simulation results provide sufficient learning for the deep learning and analytic tool as set forth above to either notify on possibility to modify a material application or recommend an alternative material – as per Herrman - based on learning captured from the attributes capture and correlation engine; because
modification identified from learning and model simulation on material properties is geared for improving performance of a fabrication process and cost associated with carrying out such process using a given part or materials, and this entails interdiction of a process identified early (via a predictive tool) as cost-ineffective or inapposite to the manufacturing process, including minimization of setbacks caused by non-conformities of parametric setting, techniques used and material whose attributes are not only deemed non-conforming with the operating tool or techniques applied, but would also constitute cause for undesirable impacts or hits over the manufacturing cost, which would necessitate designers intervention for timely or immediate corrective measures, including expediting a user notification or real time recommendation via an interface prompt for alternative on material and variable configuration to be taken, via the interface, as improvement recommended for replacing a part detected as unsuitable by the analytic tool, thereby augmenting effectiveness of the manufacturing process in terms of time-based performance, proper mapping between material behavior responsive to a tool/process automation, and efficient material selection or adjusting for conformance to equipment (e.g. Clark:  OEE, para 0401) as well as increased likelihood for overall cost reduction.
As per claim 3, Clark discloses method of claim 1, further comprising: 
receiving a volume of the part (semiconductor manufacturing – para 0003; chambers, substrates, feature sizes in three-dimensional devices – para 0008; SAM is formed on the workpiece, form three-dimensional crystalline … structuress on the substrate – para 0262) to be manufactured, wherein the printability score and estimated cost are based on the volume (Note2: 3D volume being a property or physical attribute subjected to deep learning and correlation engine – Fig. 11 – reads on attributes based on which feasibility score and manufacturability determination - see rationale A in claim 1 - can be computed).
As per claim 4, Clark discloses method of claim 3, further comprising: 
calculating the printability score based on the assigned one or more attributes and respective weights (refer to rationale A(i) and A(ii) in claim 1) as well as the recommended material (refer to rationale in claim 2). 
As per claim 6, Clark discloses method of claim 1, wherein the received part data comprises meta-data of the part (e.g awareness knowledge … can include multiple concepts e.g. an attribute … component 2150 for a semiconducutor manufacturing … A precise definition of a concept can be expressed in schema definition language, UML OMGL – para 0358; recipe for a thin-film device … abstractions of data types … descriptive concepts – para 0423; film thickness, particle size – para 0016; thickness, critical dimension, feature profile – para 0211)
As per claim 8, Clark discloses method of claim 1, wherein the received part data comprises an object model (model – para 0211; UML, OMGL – para 0358) of the part (exposing the workpiece to … adjustment … based in part on a model … adjustment … include … film-forming, etching, film-treating … detected non-conformity – para 0242).
As per claim 12, Clark discloses a machine-readable medium having instructions stored therein that, in response to being executed on a computing device, cause the computing device to:
analyze a plurality attributes of a part (refer to claim 1) to be manufactured based on received data (refer to claim 1) about the part, wherein a numerical value and weight are assigned to each of the plurality of attributes (refer to claim 1; see Note1);
recommending a material to be used (refer to rationale in claim 2) for the manufacture of the part based on the weighted plurality of attributes; 
calculating a printability score of the part (refer to rationale A(i) in claim 1) based on the recommended material; and 
calculating an estimated cost (refer to claim 1) to three-dimensional (3D) print the part based on the recommended material; wherein the printability score and the estimated cost (refer to rationale A(ii) in claim 1) are used to evaluate whether to 3D print the part.
As per claim 13, Clark discloses (machine-readable medium of claim 12), further causing the computing device to: assign the weight for each of the plurality of attributes (see Note1 in claim 1) based on a default value (Note3: representation in terms of average or weighted sum - weighted sum, geometric average of these … attributes – para 0341; weighted addition – para 0417 - reads on calculating a weighted representation of a default or non-weighted value).
As per claim 15, Clark does not explicitly disclose (machine-readable medium of claim 12, further causing the computing device to): 
calculate a second printability score and a second estimated cost for a second material based on the assigned attribute and weight for the attribute.
But generating manufacturing score for a given material underlying a particular manufacturing process is shown in Herrman; i.e. manufacturability score (para 0011) based on the virtualized testing of a part, a feature or feature geometry (para 0057-0060) the score as a measure of feasibility; hence first or second printability score to correspond to a first or second material based on the assigned weight, usability to the part attribute is recognized, where selection of a second material over a first material is based on manufacturability estimate of second material and corresponding cost (para 0039) includes prompting a user for the adjustment.
Estimating a cost in Clark by a interdiction process – Fig. 15 - for a given manufacturing application on a model based on weighted attributes – target thickness – Fig.14A - and metrology collected at each layer/mandrel of a material – Fig. 14, 14B - to reject or accept a workpiece – Fig. 16 - entails optimization and predictive cost down scaling – para 0086, 0114 – or cost analysis strategy – para 00351 -via estimate of a first or a second estimated cost (*) for a first/second material based on the assigned attribute and weight (refer to Note1 in claim 1) for the attribute, thereby to apply modification (type of wafer, cost of a lot, resources utilized in a lot - para 0380)
Therefore, assessing a first model and second model respective to attributes corresponding to a first or second material would have been obvious and a interdiction process by Clark configured to calculate a second printability score (see Herrman from above) and a second estimated cost - as per (*) from above- for a second material (per Herrman) based on the assigned attribute and weight for the attribute would have been obvious for the same reasons set forth with rationale A(ii) of claim 1.
C) Moreover, Clark does not explicitly disclose  
select between the material and the second material based on: a comparison between the printability score and the second printability score; a second comparison between the estimated cost and the second estimated cost; or both the comparison and the second comparison.
Herrman discloses recommendation or notification related to manufacturability measure which is based on specific material selection (para 0013-0014) from a set of material stock (see Abstract) and a selected process applicable to a model comprising features and properties of the selection, using a CAD determination associated with said measure using a virtual model to prompt the user to select a second material (para 0026) the second material (para 0065) as a slight variation to the specifications of the first material and deemed more suitable to a machining tool, the second material used as adjustment to the real part production due to its properties and cost determined by the CAD machine support (para 0039); hence consideration of cost and manufacturabiltiy by a computer in the recommendation by which an user can select a more suitable material entails a comparison between first printability score and the second printability score or comparison between first estimated cost and the second estimated cost
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement use of cost combined with estimate for printability associated with material used in Clark’s validation process so that the optimization solution thereof include computer-assisted process in which feasibility measure calculated therewith comprises capability to select between the material and the second material – as set forth in Herrman – the latter based on a comparison between first printability score and the second printability score; as well as a comparison between a first estimated cost and the second estimated cost as per Herrman; because
Improvement to a manufacturing process necessitates best selection of material whose properties are determined as most suitable to a given manufacturing process or functional adaptation, and selecting of the material should also be subsumed under the integrated calculation  of cost in combination –as set forth above- with a overall aim in finding of best manufacturability score at each instance of training the material via a model or simulation, so that adopting a best printability score found from comparing respective instance of material modeling and best cost derived from comparing individual cost spent with each modeling instance to support an entreprise level optimization solution based on such combined estimate would not only factor in impact of the material use but would also take into consideration of cost to establish the best course of adjustments made to past configurations, or best resources preparation to implement a desirable cost-effective and highly conforming manufacturing endeavor.
Claims 5 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Clark et al, USPubN: 2020/0006100 (herein Clark), in view of Herrman et al, USPubN: 2016/0259323 (herein Herrman), Rassaian et al, USPubN: 2017/0087779 (herein Rassaian) and Kozhukhin et al, USPubN: 2015/0254693 (herein Kozhukhin), further in view of Wall, USPubN: 2009/0099907 (herein Wall) 
As per claim 5, Clark does not explicitly disclose (method of claim 1, further comprising): generating a spider graph of selected attrioutes of the one or more attributes of the part based on an object model of the part.
Clark discloses causal analysis (causal graph - para 0381) to guide an operator of the manufacturing process in support for critical issues of a process as well as supplying relationship information for effect of correlating variables (e.g. chamber volume, pressure) to functional units of the process under control by autonomous learning process (para 0324), the analysis in terms of realtionships expressed as dependency graph (Fig. 27A,27B) for apprising a user in terms of hints, root cause or learnt functionality based on identifying pass/fail from the graph (para 0383-0387, 0389).
Similar to use of relationship graph with the likes of Clark’s lithgraphy/etching process autonomous learning, Wall discloses an optimization approach in which a user interface is provided for comparison and visualization (visualize as a spider plot – para 0018) on aggregated data from a hierarchy of graphical views, each graph view effecting a spider plotting of a field of informatiom (parameter, performance value) that is to be correlated to experimented data ( para 0054) of a metrics space (para 0012-0017) the mapping labeled on the spider graph as performance-preference pair, where estimate on acceptability of the results generates a score indicated on the graph (per effect of mapping actual values against simulated values) for the aggregation process to seek deterministic results such as those associated with building a structure in the field of chip manufacturing (para 0037); e.g.  using an algorithm executed internal to the visualizing effect in matching metric space and performance space (para 0012, 0023) thereby generating score per effect of assessing performance based on aggregating quantitative requirements per a optimization scenario; the graph-based correlation and selection seeking of deterministic results geared from improving a build (para 0032; computer chip – para 0037), where each spider graph (para 0054) among a hierarchy of views is acting as viewer selector (para 0057; Fig. 4A-4B) or checkbox to enable/disable a component, to invalidate some element among other elements of the aggregated view (spider plot; e.g. toward finalizing acceptability score of a function.
Therefore, based on Clark’s use of graph to filter out elements of a build simulation, identifying root cause (para 0404) from experimented data and/or comparative analyis of metrics in relation to a running process, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Clark’s graph-based analytics with hierarchized, topological type of relationships in the form of a spider plotting similar to a spider graph as in Wall because 
spider plotting entails aggregation of various process type information (process/data dependency) construed from visualization of a multi-path relationship tracking (i.e. along spider/concentric layers of data dependency) whereby a real-time effect in correlating expected outcomes or functional requirements with actual (simulation/test) metrics as set forth above would facilitate an analytic layer (or user interface) in consumating extraction of discrepancies and accordingly discerning cause of issues on specific portions of a process or material utilization (i.e. observed along a given plotting path of the experimented elements or values represented therewith), so that non-conformities as discerned from the multi-path visualization (or user interface vintage point) can be timely implemented with automated or triggered actions made specific to the type of process (or experimental simulations) so as to invalidate attribute/material metric, variable setting deemed unsuitable to operational effectiveness of a process and/or detrimental to overall cost of the material production performance.
Claims 7 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Clark et al, USPubN: 2020/0006100 (herein Clark), in view of Herrman et al, USPubN: 2016/0259323 (herein Herrman), Rassaian et al, USPubN: 2017/0087779 (herein Rassaian) and Kozhukhin et al, USPubN: 2015/0254693 (herein Kozhukhin), further in view of Stoner et al, USPubN: 2020/0391290 (herein Stoner)
As per claim 7, Clark does not explicitly disclose ( method of claim 1, wherein) the received part data comprises a comma separated value (CSV) file or similar parts spreadsheet of the part.
Descriptive language formatted as schema file is shown in Clark (para 0358) for containing defintion of parts of a process.
Stoner discloses additive manufacturing and use of CSV representation as a file to contain information descriptive of a surface of a certain materisl to be processed by a additive manufacturing (para 0064), the CSV format being converted to suit algorithm to extricate granular geometric information of the surface points due to tessellation effect thereon. 
Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement description of 3D parts or material subjected to the 3D-printing or additive laser etching by Clark so that one format file to contain such descriptive information or schema like specifications would be a “Comma Separated Value” representaton or descriptive CSV file as set forth in Stoner; because
real-world part/entity and entity name presented with this CSV format can be extracted as a pairing via a conversion tool to support an algorithm that is designed to acquire needed geometric material information intended for a process acting on a given material surface defined by a non-uniform geometry, which necessitates algorithmic extrication of granular details of the surface points due to tessellation effect thereon thereby mitigating possible exertion of equipment or programmatic control associated with an instance of forming a additive layer.
Claims 9-10 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Clark et al, USPubN: 2020/0006100 (herein Clark), in view of Herrman et al, USPubN: 2016/0259323 (herein Herrman), Rassaian et al, USPubN: 2017/0087779 (herein Rassaian) and Kozhukhin et al, USPubN: 2015/0254693 (herein Kozhukhin), further in view of Mos et al, USPubN: 2016/0299438 (herein Mos) 
As per claim 9, Clark discloses a method comprising: 
receiving a plurality of object models (model – para 0211; UML, OMGL – para 0358) of the part (exposing the workpiece to … adjustment … based in part on a model … adjustment … include … film-forming, etching, film-treating … detected non-conformity – para 0242; metrology, data on-wafer … combined with equipment and process control models to create information …for predicting and detecting – para 0077) of a part to be manufactured; 
receiving a plurality of attributes of the part (refer to claim 1), each attribute comprising a relative weighting (refer to claim 1; see Note1); 
analyzing the plurality of object models (see above; para 0111, 0161, 0364, 0395) and plurality of weighted attributes (refer to claim 1); and 
generating a printability score and estimated cost (refer to rationale in claim 1) to additive manufacture the part based on the analysis; 
B) Clark does not explicitly disclose 
for each of the plurality of object models, generating a printability score and estimated cost
wherein the plurality of object models is arranged according to the printability score of each, from most suitable object model to least suitable object model.
Herrman discloses CAD-based generation of a manufacturability score for a dimensioned virtual feature within analytic context of a virtual model based on a machining effect triggered by production of a real part (para 0057), where each feature or part inserted with the virtual model is predictively learned and assigned with a manufacturability score, via a score assessment interface that conditionally prompts the user for further remedy to usability or geometric deficiencies identified with the newly added part (Fig. 1, 5; para 0058-0059); hence generating manufacturability score in assessing parts insertion or addition comprised within use of a virtual model entails generating printability measure associated with each such model instance.
Use of a printability score to arrange model is shown in Mos monitoring/inspection of metrology data associated with process design observed from mathematical model or throughput model (para 0017-0018) associated with manufacturing of devices (para 0026) including scanning of metrology data (Fig. 11) to derive control or implementation learning (para 0075) from measured or sampled data by the models or simulation thereby (para 0079), the metrology inspection enabling ranking per measure of printability or throughput to establish capabilities by each metrology capture and measurement recipe associated with a respective model; hence basis of respective metrology capture for effect of ranking capability of a mathematical or throughput models in accordance with a printability measure is recognized.
Therefore, based on suitability determination per the predictive analysis in Clark, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the models analysis and predictive experimenting for effect of non-conformities extraction in Clark so that generating a printability score and estimated cost is pertinent to analytics of each model as per Herrman evaluating of virtualized object models; wherein the plurality of object models is arranged according to the printability score of each – as per the ranking by Mos – the ranking establishing printability from most suitable object model to least suitable object model; because
capability of a model geared for extricating non-conformities can be observed via correlative analysis between actually realized simulation results applied to object model components and the utilized material/object attributes as well as via correlated information from collected metrology data pertinent to each executed or experimented model, such that 
conformity of the model assessed in terms of printability measure thereof via observed simulation and correleating measurements as set forth above, would enable a evaluation or analytic framework to weigh upon how a design construed per each type of model and pertinent context of experimental data or captured metrology can effectively suit a best manufacturability solution/approach that boosts performance and reduces cost as targeted by the analytic framework, and 
measure of manufacturability on basis of a degree of conformity by evaluating each model for its printability score can be adapted to reconfigure the manufacturing process on basis of data obtained from the models, including a ranking order that prioritizes real-world processes associated with those models having the highest printability score over those associated with models having lower printability as set forth from above.
As per claim 10, Clark discloses (method of claim 9, further comprising): recommending (refer to rationale in claim 2) a plurality of suitable materials based on the printability scores and cost estimates (refer to claim 3).
Claims 11 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Clark et al, USPubN: 2020/0006100 (herein Clark), in view of Herrman et al, USPubN: 2016/0259323 (herein Herrman), Rassaian et al, USPubN: 2017/0087779 (herein Rassaian) and Kozhukhin et al, USPubN: 2015/0254693 (herein Kozhukhin), further in view of Mos et al, USPubN: 2016/0299438 (herein Mos) and Wall, USPubN: 2009/0099907 (herein Wall)
As per claim 11, Clark discloses method of claim 10, further comprising: generating a spider graph from an object model of the plurality of object models (refer to rationale in claim 5) based on two or more attributes of the plurality of attributes and a first material of the recommended (refer to rationale in claim 2) plurality of suitable materials
Clark does not explicitly disclose 
generating a second spider graph from the object model based on the two or more attributes and a second material of the recommended plurality of suitable materials, wherein the first and second spider graphs enable visual comparison of the first material and the second material in view of the two or more attributes.
Wall discloses visualization of dependency between material and simulated data, using a UI and graph visualization containing spider plotting for enabling mapping of requirements hierarchy to numerical results from simulation or experiments serving as deterministic results geared from improving a build (para 0032; computer chip – para 0037), where a hierarchy of views is presented as aggregation of information in terms of one or more spider graph (para 0054) each acting including viewer selector (para 0057; Fig. 4A-4B) or a checkbox to enable/disable a component, to invalidate some element in the aggregated view (spider plot; e.g. toward finalizing acceptability score of a function; hence multiple layers of performance element mapped to metrics as visualized hierarchy to support layers of plotting a (performance) parameter with a preference indicator (score or acceptabilty) entails provision of first and second spider graph. 
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Clark’s dependency graph (Fig. 27a, 27b; para 0381, 0383-0387) plotting and derivation of non-conformities or causal effects based on visualization of graph presented relationships so that visual comparison of the first material and the second material in view of the two or more attributes can be correlated for suggestion and recommendation for adjustment or modification by the users, where generating a spider graph from an object model of the plurality of object models is complemented with generation of a second spider graph – as per the plurality of spider graghs in Wall - from the object model, the latter based on the two or more attributes and a second material of the recommended plurality of suitable materials, wherein the first and second spider graphs – as per Wall - enable visual comparison of the first material and the second material in view of the two or more attributes; because
extended and rich visualization of object model for identifying, learning and mutually relating object properties, selecting equipment/function or attributes pertinent to a given material per its relevance to a particular printing process or a simulated instance thereof necessitates dependency views for each type material to be simulated with a model construed in terms of provision of performance data or experiments metrics that are to be mapped with the material attributes or captured metrology data as set forth above, and implementation of graphical interface containing multi-directional, multi-layer, multi-information plotting such as afforded from use of first, second or more spider graphs as set forth above would facilitate comprehension of modeled implemenation and invalidation of material use based thereon; and additionally assist an user attached to in real-time with a manufacturing evaluation process in the endeavor to extract or invalidate faulty and non-conforming process components whereby layer after layer of information for hierarchy of spider graphs views, can be graph-based compared and evaluated with respective weight or derived significance relative to other element also paired on the same plotting spider direction or layer; e.g. generation of a score representative of a manufacturability measure pertinent to a given model as experimented on a material in accordance with performance metric aggregated with the captured or graph plotted metrology data. 
Claims 14 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Clark et al, USPubN: 2020/0006100 (herein Clark), in view of Herrman et al, USPubN: 2016/0259323 (herein Herrman), Rassaian et al, USPubN: 2017/0087779 (herein Rassaian) and Kozhukhin et al, USPubN: 2015/0254693 (herein Kozhukhin), further in view of Irissou et al, USPubN: 2018/0011948 (herein Irissou) and Farag, USPubN: 2005/0060342 (herein Farag)
As per claim 14, Clark does not explicitly disclose (machine-readable medium of claim 13), further causing the computing device to: 
prompt a user, via a user interface, to upload meta-data, a comma separated values file, or an object model of the part, wherein the plurality of attributes are obtained based on the uploaded information.
Descriptive or meta-information provided as schema or definition file is shown in Clark (para 0358).
Farag also discloses UI (Fig. 34-36) of a web-based software system usable in a manufacturing factory (para 0439) whereby the user is provided with option to upload data from external sources such as Excel, spreadsheet or format like comma delimited information or XML for the user to create collaborative projects (para 0192)
Similar descriptive file is shown in Irissou’s IC fabrication environment for prototyping, modeling a integrated circuit using manufacturing-aware models (para 0005, 0012, para 0185) supporting online engineering with definition, schematic capture (para 0018-0023) and validation vai simulation (para 0025-0026; Figs 19), where a upload server responsive to user selecting a upload button provides a externally retrieved JSON file (para 0313) for storage as schema into the designer environment as part of searchable tools.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the manufacturing system and user interface of Clark’s model-based validation/simulation approach so that the validating designer or model engineer is provided with interactive prompt or action triggering option to fetch external source of information such as descriptive file, metata or definition file or schema via a upload – such as shown in Farag and Irissou manufacturing and simulation environment- wherein the plurality of attributes for a targeted model can be obtained based on the uploaded information, schema or descriptive file; because
definition and descriptive data such as provided from modeling language description, structured schema or CSV file format entails usability from well-researched intelligent knowledge and pre-defined structuring of attributes and properties that can be attributable or imparted to component or functional portion of a real-world entity for which the manufacturing testers/designers intent to simulate or experiment via various forms of model learning or target object granular validations, and use of UI prompt or interactive option (attached to an optimization framework of a manufacturing or factory) to support dynamic retrieval of such type of information into a design/modeling framework as set forth (by user prompted action of upload from above), would not only obviate fixed pre-allocation of storage resources at the designer platform while exploiting the communication means associated with external support from database or remote storage to activate upload or download of said knowledge as per a need basis into the engineering or designer context; but would also enable a cost-effective and intelligent shortcut to the modeling or designing effort in implementing a model, the enhanced part thereof assisted by provision expedited from externally available enriched, extensively-learned or well-engineered meta-information. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
January 12, 2022